DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	This application is a continuation-in-part of U.S. Application 15/426,050, which claims the benefit of and priority to U.S. Provisional Applications No. 62/293,229 filed February 9, 2016, No. 62/301,545 filed February 29, 2016, and No. 62/350,713 filed June 15, 2016.  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/12/2019, 03/03/2020, 01/04/2021, 03/19/2021, 03/31/2021, 11/02/2021 and 03/23/2022 are being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10486313. 

16/597679
US10486313
1. A mobile robot, comprising: a motorized base configured to move the mobile robot throughout a floor of a building; a wireless transceiver configured to receive a semantic map including, for each of a set of objects within the floor of the building, an identity of the object and a location of the object; one or more sensors configured to detect objects within a proximity of the patrol route; and 

1. A mobile robot, comprising: a motorized base configured to move the mobile robot throughout a floor of a building; a wireless transceiver configured to communicatively couple to a hardware system of the building and to receive a semantic map including, for each of a set of objects within the floor of the building, an identity of the object and a location of the object; a housing body storing one or more sensors configured to detect objects within a proximity of the patrol route; and 

a controller configured to: query the semantic map with a location of a detected object to select an object included within the semantic map representative of the detected object, the selected object comprising an object associated with a location included within the semantic map within a threshold distance of the location of the detected object; 
determine if a state of the detected object violates one or more security policies based on a comparison of the state of the detected object to a historical state of the selected object;
a controller configured to: determine a location of a detected object; query the semantic map with the determined location to identify a result set of objects that may represent the detected object and corresponding expected object states, each of the identified result set of objects being associated with a corresponding location within a threshold distance of the determined location of the detected object; select a result of the result set of objects as representative of the detected object
determine if a state of the detected object violates one or more security policies by determining that the detected object is more than a second threshold distance from an expected location
in response to determining that the state of the detected object violates the one or more security policies, performing one or more security operations selected to change the state of the detected object to a second state that does not violate the one or more security policies.  

in response to determining that the state of the detected object violates the one or more security policies, performing one or more security operations selected to change the state of the detected object to a second state that does not violate the one or more security policies; and 

modify the semantic map to reflect the change of state of the detected object caused by the one or more security operations.  (claim 2)

modifying the semantic map to reflect the change of state of the detected object caused by the one or more security operations.


Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 1 of the U.S. Patent No. 10486313. Except claim 1 is missing the limitations of modify the semantic map to reflect the change of state of the detected object caused by the one or more security operations; and determining that the detected object is more than a second threshold distance from an expected location. It is obvious to compare detected data with historical data to determine the object policies violations, and to modify the semantic map based on the state of object and determine the object is located a second threshold distance from the expected location. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to includes the limitations of comparing detected data with historical data to determine the object policies violations, and modifying the semantic map based on the state of object and determining the object is located a second threshold distance from the expected location in order the enhance the security and operation of the robotic system. 
Following same analysis of claim 1 as discussed above, the method claim 11 of instant application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 7 of U.S. Patent No. 10486313. Except claim 11 is missing the limitations of missing the limitations of modify the semantic map to reflect the change of state of the detected object caused by the one or more security operations; and determining that the detected object is more than a second threshold distance from an expected location. It is obvious to compare detected data with historical data to determine the object policies violations, and to modify the semantic map based on the state of object and determine the object is located a second threshold distance from the expected location. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to includes the limitations of comparing detected data with historical data to determine the object policies violations, and modifying the semantic map based on the state of object and determining the object is located a second threshold distance from the expected location in order the enhance the security and operation of the robotic system. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-6, 10-11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papaefstathiou et al.US2012/0313779 in view of Matsumoto et al. US2012/0083923  further in view of Hickman et al. US9205886.
10.	Regarding claims 1 and 11, Papaefstathiou discloses a mobile robot and method (robot 100 Fig. 1), comprising: 
a motorized base configured to move the mobile robot throughout a floor of a building (drive motor 124 see at least Fig.1); 
a wireless transceiver configured to receive a semantic map including, for each of a set of objects within the floor of the building, an identity of the object and a location of the object (antenna 108 communicate with the environment 200/rooms and the robot includes a memory comprise mapping 302 which define one or more maps that indicate the object, and rooms and it is configured to automatically generate a map 303  see at least [¶ 20-22, 26, 29, 33, 46 & 49] and Figs. 1 & 2); 
one or more sensors configured to detect objects within a proximity of the patrol route (as shown in fig. 1 the sensors 114 within section 102 of the robot configured to detect obstacles/ objects see at least [¶ 22, 25,  35-37,39 & 47] and  Fig. 1);  and 
a controller configured (processor 120 see at least Fig. 1)  to: 
query the semantic map with a location of a detected object to select an object included within the semantic map representative of the detected object, the selected object comprising an object associated with a location included within the semantic map within a distance of the location of the detected object (the security mode 314 determine the characteristics of the detected obstacle within the environment/ distance of the robot, characteristics include the size, shape ..etc. and if the obstacle is moving, or stationary, “The obstacle detector component 306 may be configured to analyze data from sensors 114 and 122 for certain locations on the map 303” see at least [¶ 36-39, 45-48 & 59]); 
determine if a state of the detected object violates one or more security policies (see at least [¶ 37, 48 & 59 ]); and 
in response to determining that the state of the detected object violates the one or more security policies, performing one or more security operations selected to change the state of the detected object (the robot automatically issuing alerts see at least [¶ 38, 47, 49, 59]). 
Papaefstathiou does not explicitly disclose an object associated with a location included within the semantic map within a distance of the location of the detected object; and state of the object based on a comparison of the state of the detected object to a historical state of the selected object, and perform an operation to change the state of the detected object to a second state that does not violate the one or more security policies.
However, Matsumoto is directed robot control system, where the robot notifies user to reproduce map data, when mismatch sensor data and map data is larger than threshold value. Matsumoto discloses the robot that moves along a path while detecting obstacles and measuring the distance to location of the detected obstacles within the threshold distance. And Matsumoto discloses a map data which stores obstacles location and position and orientation in the environment as shown in Figs. 5, where the robot move around facility and detect plurality of obstacles within facility and determine the location/distance and state of the existing and new obstacles and compare data with the map data, that mean the system select a result of the result set of obstacles from the detected obstacles. Furthermore, Matsumoto discloses robot use the grid system to determine the occupancy of the each grid by obstacle (see Fig. 4B) and once the robot detects an obstacle location and its state, and compare the detected obstacle location and state with expected obstacle location and state of the map data as shown in Fig. 5 e.g. the robot moving long path between two detected obstacle/ rectangular shape and their position and orientation which there are already exist in the map data as expected, however, the robot detected gray color shape obstacle, its location and  position/orientation state as shown in Fig. 5, this is a new obstacle which does not exist in map data, that mean the system the compare of the state of the detected obstacle and the expected obstacle state corresponding to the selected result obstacle with the facility as shown in Fig. 5 (see at least abstract, [¶ 8, 26, 50, 55, 68, 74 & 75] and Figs. 1-11).  Therefore, from the teaching of Matsumoto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Papaefstathiou to use the technique of identifying result set of obstacles within a threshold distance and 
compare of a state of the detected obstacle and the expected obstacle state similar to that of the teaching of Matsumoto in order to enhance the accuracy of the map data and improve the safety.
However, Hickman is robotic inventory system. Hickman discloses the robot detected an object is located/state in different location based on the object historical location/state and the robot retrieve detected object and return object to its correct location/second state (see at least claims 1&6 and Figs. 1-15). Therefore, from the teaching of Hickman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Papaefstathiou to use the technique of determining if a state of the object violates security policies based on a comparison of the state of the detected object to a historical state of the selected object and perform the operation to change the state of the detected object to the second state/correct location that does not violate the one or more security policies similar to that of the teaching of Hickman in order to enhance the accuracy of the map data and improve the security.

11.	Regarding claims 3 and 13,  Papaefstathiou discloses wherein determining that the state of the detected object violates the one or more security policies comprises (see at least [¶ 48 & 59]). Furthermore, Hickman discloses determining that the state of the detected object is different from the historical state corresponding to the selected object (the robot detected an object is located/state in different location based on the object historical location/state (see at least claims 1&6 and Figs. 1-15).

12.	Regarding claims 4 and 14, Papaefstathiou discloses wherein performing the one or more security operations comprises notifying security personnel of the violation of the one or more security policies (notifying the fire or police department see at least [¶ 47]). 

13.	Regarding claims 5 and 15, Papaefstathiou discloses wherein performing the one or more security operations comprises monitoring the detected object (the robot is analyzing the detect object that mean is monitoring the object see at least [¶ 47-48 & 59]). 

14.	Regarding claims 6 and 16, Papaefstathiou discloses wherein the semantic map is generated by the mobile robot while moving throughout the floor of the building (the robot includes a mapping component 302 which define one or more maps 303 that indicate location of the detected objects and the mapping 302 automatically generate map 303 by causing the robot to navigate through the environment and automatically generate map 303 based gathered data from sensors 114 and 122 see at least [¶ 33]). 

15.	Regarding claims 10 and 20, Papaefstathiou, Matsumoto and Hickman in combination disclose all limitations of claims 1 and 11 as discussed above, furthermore, Hickman discloses wherein determining that the state of the detected object violates the one or more security policies comprises determining that the location of the detected object is different from a location of the selected object (the robot detected an object that  is located/state in different location based on the object historical location/state and the robot retrieve detected object and return object to its correct location/second state (see at least claims 1&6 and Figs. 1-15). Therefore, from the teaching of Hickman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Papaefstathiou to use the technique of determining that the location of the detected object is different from a location of the selected object similar to that of the teaching of Hickman in order to enhance the accuracy of the map data and improve the security.

16.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Papaefstathiou et al.US2012/0313779 in view of Matsumoto et al. US2012/0083923 and Hickman et al. US9205886 and further in view of Saboo et al. US2016/0129592.
17.	Regarding claims 2 and 12, Papaefstathiou, Matsumoto and Hickman in combination disclose all limitations of claims 1 and 11 as discussed above, Papaefstathiou does not explicitly disclose  wherein the controller is further configured to: modify the semantic map to reflect the change of state of the detected object caused by the one or more security operations.  
However, Saboo is directed to dynamically maintaining a map of a fleet of robotic devices in an environment to facilitate robotic action. Saboo discloses the robot execute operations and update the map to reflect the change of the environment and the state of the package/object, where the robotic device detect package and open/state the case/ container and remove object/item and put into packaging within boxes and move the package to another location or load it to truck for shipping. furthermore, Saboo discloses the robotic device open/state boxes or trucks, and the robotic device repair broke down /state robot, or remove the broke down robot to another location and after the execution of any these operations the system update the map and send the updated map to various devices (see at least [¶ 3, 28, 32, 46, 76 & 108-110] and Figs. 1- 4C).
Therefore, from the teaching of Saboo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Papaefstathiou to use the technique of updating the semantic map which reflect the change of state of the detected package/object similar to that of the teaching of Saboo in order to enhance the accuracy of the map. 

18.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papaefstathiou et al.US20120313779 in view of Matsumoto et al. US20120083923 and Hickman et al. US9205886 and further in view of Stoschek et al. US20150205298.
19.	Regarding claims 7-8 and 17-18, Papaefstathiou, Matsumoto and Hickman in combination disclose all limitations of claims 1 and 11 as discussed above, Papaefstathiou does not explicitly disclose claims 7 & 17) wherein the detected object is an individual performing an activity, and wherein determining if the state of the individual violates the one or more security policies comprises comparing the activity to a historical norm of activity performed by the individual; and claims 8 & 18) wherein performing the one or more security operations comprises following the one or more security operations comprises following and monitoring the individual.  
However, Stoschek is directed to robotic surveillance. Stoschek discloses the mobile robot monitor the detected  individual to determine if the detected individual violates one or more security policies, where the controller determined from the collected data and provide alerts or interact with individuals and the robot uses work schedules or user database to determine that individual is violating security policies, that means once security policies is violates based on the historical work schedule or could not authenticated as privileged personnel based on historical data and then the robot alerts or interact with the individual and keep following and monitor the individual  see at least [¶ 32, 55, 61-63, 89, 92-94, 126-127 & 137]). Therefore, from the teaching of Stoschek, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Papaefstathiou to use the technique of determining individual violates security policies based on the historical work schedule or could not authenticated as privileged personnel based on historical data/password and then the mobile robot alerts and keep following and monitor the individual similar to that of the teaching of Stoschek in order to enhance security.

20.	Regarding claims 9 and 19, Papaefstathiou, Matsumoto and Hickman in combination disclose all limitations of claims 1 and 11 as discussed above, furthermore, Stoschek discloses claims 9 & 19) wherein performing the one or more security operations further comprises investigating a cause of the violation in one or more security policies (the system check the data in the control center 920 to investigate cause violation see at least [¶ 55, 59-60 & 87-88 & 137] and Figs. 8, 9A-B, 11). 
  
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667